PER CURIAM.
Aaron Guy Selman, after trial by jury, was convicted of the separate crimes of burning to defraud insurer in violation of AS 11.20.070 and third degree arson in violation of AS 11.20.030.1 Subsequent to appellant’s filing of a notice of appeal the lower court vacated the appointment of appellant’s trial counsel and appointed Allen Jewell to represent appellant on the appeal.2
Thereafter Mr. Jewell, in a document entitled “Notice to Court,” detailed the investigation and study he had made of this appeal and concluded that “it is my opinion that there are no meritorious points which I can in good conscience, urge on appeal.” This court then relieved Mr. Jewell of his appointment and appointed Donald A. Burr to represent appellant on this appeal.
By letter, Mr. Burr advised this court that, “I can give you my assurance that this, matter has been given our every attention,, yet I am unable in good conscience to set. forth a claim which, in my opinion, is meritorious. For these reasons no Statement of Points is being filed.” 3
Since receipt of this letter from appellant’s second court appointed counsel in this appeal, we have reviewed the record in this case and have concluded that both appointed counsel for this appeal have diligently investigated any possible grounds for appeal. Further, our own review of the record convinces us that respective counsels’' evaluations of the case are correct. We find no reversible error in the proceedings below. Hardy v. United States, 375 U.S. 277, 84 S.Ct. 424, 11 L.Ed.2d 331 (1964) ; Ellis v. United States, 356 U.S. 674, 78 S.Ct. 974, 2 L.Ed.2d 1060 (1958); Porter v. United States, 272 F.2d 695 (5th Cir. 1959). See also In re Nash, 61 Cal.2d 491, 39 Cal.Rptr. 205, 393 P.2d 405 (1964).
The judgment and commitment entered’ below is affirmed.4

. At the trial appellant was represented by James K. Tallman, court appointed counsel. Appellant was sentenced to imprisonment for three years on the charge of burning to defraud insurer and to imprisonment for one year on the charge of third degree arson. The sentences were made concurrent and were to run consecutively to certain other prior sentences which had been imposed against appellant.


. The record reflects that Mr. Tallman was “unavailable” to represent appellant on this appeal as he was actively engaged in representing appellant in another crim-in a matter at the time.


. Mr. Burr detailed the twenty-nine hours of research and study expended before reaching this conclusion.


. See United States v. Pravato, 282 F.2d 587, 591 (2d Cir. 1960), cert. denied, 365 U.S. 849, 81 S.Ct. 811, 5 L.Ed.2d 813 (1961).